DETAILED ACTION
In response to communications filed 09/28/2022.
Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.

Claim Objections
Claims 2, 3, 6, 9, 11 objected to because of the following informalities:  
Claims 2, 3, 6, 9, 11 should be amended to recite “status report messaging [[level]]…” to properly refer back to the status report messaging of claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wanser et al. (US 2017/0264509 A1) in view of Smith et al. (US 2020/0374357 A1) hereinafter “Wanser” and “Smith” respectively.


Regarding Claim 1, Wanser teaches A gateway (Wanser: paragraph 0033 & Figs. 1-2, network management system (NMS)) comprising:
a radio circuit having a plurality of wireless protocol circuits (Wanser: paragraph 0034 & Figs. 1-2, network management module), each to communicate wirelessly with one or more nodes (Wanser: paragraph 0034 & Figs. 1-2, managed nodes) present in a wireless network (Wanser: paragraphs 0027, 0032 & Figs. 1-2, network system);
an interface circuit (Wanser: paragraph 0033 & Figs. 1-2, interfacing between NMS and user devices) to couple to one or more (cloud-based) devices (Wanser: paragraphs 0033 & Figs. 1-2, device) via another network (Wanser: paragraphs 0030, 0035 & Figs. 2-3, cloud); and
a controller (Wanser: paragraph 0035 & Figs. 1-2, network automation engine (NAE)) coupled to the interface circuit (Wanser: paragraph 0035 & Figs. 1-2, NAE coupled to network management module), the controller comprising a control circuit to control the wireless network, wherein in response to detection of an active user interface (Wanser: paragraph 0035, NMS has detected a user interface event associated with the user interface) for the wireless network (Wanser: paragraph 0035 & Figs. 1-2, NAE dynamically changes how management data managed by the managed nodes in response to events detected in the system), the control circuit is to dynamically update a rate of status report messaging to be communicated from at least one of a plurality of nodes present in the wireless network (Wanser: paragraphs 0049-0050 & Fig. 3, i.e. increase a reporting rate for some or all of the management data based on detected event), the controller to update the rate further based at least in part on a location of the active user interface (Wanser: paragraph 0048, detect event of managed nodes based on network topology, locations of services in the network etc.).
Wanser fails to explicitly teach said managed nodes are cloud-based devices located on another network.  However, Smith from an analogous art teaches a gateway in a first network comprising a wireless communication device for communication with a plurality of devices in a cloud (Smith: paragraphs 0027, 0030, 0035 & Figs. 2-3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wanser to include remote communications with devices in a cloud based network as taught by Smith so as remotely manage nodes in cloud based services.

Regarding Claim 2, Wanser-Smith teaches the respective claim(s) as presented above and further teaches wherein the control circuit is to dynamically update the status report messaging level of the at least one of the plurality of nodes to a maximum level in response to the detection of the active user interface being remotely located from the wireless network (Wanser: paragraph 0055, increase/decrease the rate in which statistics are reported to the NMS based on the detected event, thus teaching a maximum rate of reporting in at least one embodiment).

Regarding Claim 3, Wanser-Smith teaches the respective claim(s) as presented above and further teaches wherein the control circuit is to dynamically update the status report messaging level of the at least one of the plurality of nodes to a second level less than the maximum level (Wanser: paragraph 0055, increase/decrease the rate in which statistics are reported to the NMS based on the detected event, thus teaching a second rate of reporting in at least one embodiment) in response to the detection of the active user interface being present within the wireless network (Wanser: paragraph 0035, NMS has detected a user interface event associated with the user interface),

Regarding Claim 4, Wanser-Smith teaches the respective claim(s) as presented above and further teaches wherein the control circuit is to dynamically update the status report messaging level of the at least one of the plurality of nodes to a minimum level (Wanser: paragraph 0055, increase/decrease the rate in which statistics are reported to the NMS based on the detected event, thus teaching a minimum rate of reporting in at least one embodiment) when no active user interface is detected (Wanser: paragraph 0035, NMS has detected a user interface event associated with the user interface),

Regarding Claim 5, Wanser-Smith teaches the respective claim(s) as presented above and further teaches wherein:
at the maximum level, the controller is to poll the at least one of the plurality of nodes for status information at a first rate (Wanser: paragraph 0050, increase a reporting rate for some or all of the management data, increase a collection window for some or all of the management data);
at the second level, the controller is to poll the at least one of the plurality of nodes for status information at a second rate less than the first rate (Wanser: paragraph 0050, increase a (second) reporting rate for some or all of the management data, increase a collection window for some or all of the management data); and
at the minimum level, the controller does not poll the at least one of the plurality of nodes for status information (Wanser: paragraph 0055, /decrease the rate in which statistics are reported to the NMS based on the detected event).

Regarding Claim 6, Wanser-Smith teaches the respective claim(s) as presented above and further teaches wherein the control circuit comprises a network configuration circuit to send a control message to dynamically update the status report messaging level (Wanser: paragraph 0042 & Fig. 2, management commands).

Regarding Claim 7, Wanser-Smith teaches the respective claim(s) as presented above and further teaches wherein the control message comprises a first value to indicate the rate for status report messaging  (Wanser: paragraph 0034, frequency in which the data is reported).

Regarding Claim 8, Wanser-Smith teaches the respective claim(s) as presented above and further teaches an update configuration circuit, when no active user interface is detected (Wanser: paragraph 0035, NMS has detected a user interface event associated with the user interface), to cause an update to a firmware of the at least one of the plurality of nodes, wherein the update configuration circuit is to prevent the firmware update  (Wanser: paragraph 0066, turning off reporting of some or all management data on other network elements) when the active user interface is detected (Wanser: paragraph 0035, NMS has detected a user interface event associated with the user interface),

Regarding Claim 9, Wanser-Smith teaches the respective claim(s) as presented above and further teaches wherein in response to a command from the active user interface (Wanser: paragraph 0042 & Fig. 2, management commands), the controller is to send a control message to a first node of the plurality of nodes to cause an operation in the first node (Wanser: paragraph 0039 & Fig. 2, transmits commands to the (first) managed node), wherein the control message is to be received in the first node with a reduced latency due to the dynamic update to the rate of the status report messaging (Wanser: paragraph 0066, reducing the reporting frequency for the same management data), the dynamic update to the rate of status report messaging level to reduce network traffic in the wireless network (Wanser: paragraph 0066, reduction of management traffic in the one or more managed nodes).

Regarding Claim 10, Wanser-Smith teaches the respective claim(s) as presented above and further teaches wherein the control circuit is to dynamically update the rate of the status report messaging of the at least one of the plurality of nodes in response to a request from a rules engine, based on a trigger condition (Wanser: paragraph 0053, event triggers the management data change by determining if there is a rule that matches the event).

Regarding Claim 11, Wanser-Smith teaches the respective claim(s) as presented above and further teaches wherein in response to a command from the rules engine (Wanser: paragraph 0053, event triggers the management data change by determining if there is a rule that matches the event), the controller is to send a control message to a first node of the plurality of nodes to cause an operation in the first node (Wanser: paragraph 0039 & Fig. 2, transmits commands to the (first) managed node), wherein the control message is to be received in the first node with a reduced latency due to the dynamic update to the rate of the status report messaging level (Wanser: paragraph 0066, reducing the reporting frequency for the same management data), the dynamic update to the rate of the status report messaging level to reduce network traffic in the wireless network (Wanser: paragraph 0066, reduction of management traffic in the one or more managed nodes).

Regarding Claim 12, Wanser teaches At least one non-transitory computer readable storage medium comprising instructions (Wanser: paragraph 0086, computer readable storage medium), which when performed by a network controller (Wanser: paragraph 0033 & Figs. 1-2, network management system (NMS)) cause the network controller to:
identify, in the network controller of a wireless network (Wanser: paragraphs 0027, 0032 & Figs. 1-2, network system), an active user interface connected to the network controller (Wanser: paragraph 0033, network management user interface that is running on a device); and
in response to identifying the active user interface, send control messages to a plurality of devices (Wanser: paragraph 0034 & Figs. 1-2, managed nodes) of the wireless network (Wanser: paragraph 0042 & Fig. 2, management commands) to cause the plurality of devices to update a rate of status messaging reporting (Wanser: paragraphs 0049-0050 & Fig. 3, i.e. increase a reporting rate for some or all of the management data based on detected event), wherein the rate of status messaging reporting is to be at a second level when the active user interface is remote from the wireless network (Wanser: paragraph 0055, increase/decrease the rate in which statistics are reported to the NMS based on the detected event, thus teaching second rate of reporting in at least one embodiment).
Wanser fails to explicitly teach said managed nodes are cloud-based devices.  However, Smith from an analogous art teaches a gateway in a first network comprising a wireless communication device for communication with a plurality of devices in a cloud (Smith: paragraphs 0027, 0030, 0035 & Figs. 2-3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wanser to include remote communications with devices in a cloud based network as taught by Smith so as remotely manage nodes in cloud based services.

Regarding Claim 13, Wanser-Smith teaches the respective claim(s) as presented above and further teaches identify a lack of the active user interface connected to the network controller (Wanser: paragraph 0035, NMS has detected a user interface event associated with the user interface); and
in response to identifying the lack of the active user interface (Wanser: paragraph 0035, NMS has detected a user interface event associated with the user interface), send second control messages to the plurality of devices to cause the plurality of devices to update the rate of status messaging reporting to a minimum level  (Wanser: paragraph 0055, increase/decrease the rate in which statistics are reported to the NMS based on the detected event, thus teaching a minimum rate of reporting in at least one embodiment).

Regarding Claim 14, Wanser-Smith teaches the respective claim(s) as presented above and further teaches in response to identifying the lack of the active user interface (Wanser: paragraph 0035, NMS has detected a user interface event associated with the user interface), to prevent sending poll requests to the plurality of devices (Wanser: paragraph 0066, turning off reporting of some or all management data on other network elements).

Regarding Claim 15, Wanser-Smith teaches the respective claim(s) as presented above and further teaches in response to identifying the lack of the active user interface (Wanser: paragraph 0035, NMS has detected a user interface event associated with the user interface), to perform a firmware update to at least one of the plurality of devices (Wanser: paragraph 0064, turning on reporting of additional management data and/or increase the reporting rate of some or all of the management data for the uplinked managed node).

Regarding Claim 16, Wanser-Smith teaches the respective claim(s) as presented above and further teaches receive an acknowledgment from a first device to acknowledge receipt of one of the control messages, and update a status table in response to the acknowledgment  (Wanser: paragraph 0038, storage of the managed node stores the management data).

Regarding Claim 17, Wanser-Smith teaches the respective claim(s) as presented above and further teaches send another control message to a second device to cause the second device to update the rate of status messaging reporting, in absence of an acknowledgment from the second device of one of the control messages  (Wanser: paragraph 0055, increase/decrease the rate in which statistics are reported to the NMS from each managed node).

Regarding Claim 18, Wanser teaches A system (Wanser: paragraph 0037, apparatus) comprising:
a network controller (Wanser: paragraph 0033 & Figs. 1-2, network management system (NMS)) comprising:
a radio circuit having a plurality of wireless protocol circuits (Wanser: paragraph 0034 & Figs. 1-2, network management module), each to communicate wirelessly with one or more of a plurality of devices (Wanser: paragraph 0034 & Figs. 1-2, managed nodes);
an interface circuit (Wanser: paragraph 0033 & Figs. 1-2, interfacing between NMS and user devices) to remotely couple to one or more (cloud-based) devices (Wanser: paragraphs 0033 & Figs. 1-2, device); 
a controller (Wanser: paragraph 0035 & Figs. 1-2, network automation engine (NAE)) coupled to the interface circuit (Wanser: paragraph 0035 & Figs. 1-2, NAE coupled to network management module), the controller comprising a control circuit to control a wireless network Wanser: paragraphs 0027, 0032 & Figs. 1-2, network system), wherein in response to detection of an active user interface for the wireless network (Wanser: paragraph 0035 & Figs. 1-2, NAE dynamically changes how management data managed by the managed nodes in response to events detected in the system), the control circuit is to send a rate control message to at least one of the plurality of devices to cause a dynamic update a rate of status messaging of the at least one of the plurality of devices, to prioritize control messaging over status messaging (Wanser: paragraphs 0049-0050 & Fig. 3, i.e. increase a reporting rate for some or all of the management data based on detected event); and
the plurality of devices wirelessly coupled to the network controller (Wanser: paragraph 0033 & Figs. 1-2, NMS in communication with the managed nodes) wherein the at least one of the plurality of devices comprise a configuration storage to store status message configuration information (Wanser: paragraph 0038, storage stores the management data) and are to update the status message configuration information in the configuration storage in response to the rate control message (Wanser: paragraph 0038, said storage stores the management data, i.e. in response to  increase a reporting rate ), and update the rate of status messaging according to the updated status message configuration information (Wanser: paragraphs 0040-0041 & Fig. 2, storage to store management data which is transmitted to the NMS)).  
Wanser fails to explicitly teach said managed nodes are cloud-based devices.  However, Smith from an analogous art teaches a gateway in a first network comprising a wireless communication device for communication with a plurality of devices in a cloud (Smith: paragraphs 0027, 0030, 0035 & Figs. 2-3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wanser to include remote communications with devices in a cloud based network as taught by Smith so as remotely manage nodes in cloud based services.

Regarding Claim 19, Wanser-Smith teaches the respective claim(s) as presented above and further teaches update configuration circuit, when no active user interface is detected (Wanser: paragraph 0035, NMS has detected a user interface event associated with the user interface), to cause an update to a firmware of at least one of the plurality of devices (Wanser: paragraph 0066, turning off reporting of some or all management data on other network elements), and to prevent the firmware update when the active user interface is detected (Wanser: paragraph 0035, NMS has detected a user interface event associated with the user interface).

Regarding Claim 20, Wanser-Smith teaches the respective claim(s) as presented above and further teaches wherein in response to a command from the active user interface (Wanser: paragraph 0042 & Fig. 2, management commands), the controller is to send a control message to a first device of the plurality of devices to cause an operation in the first device (Wanser: paragraph 0039 & Fig. 2, transmits commands to the (first) managed node), wherein the control message is to be received in the first device with a reduced latency due to the dynamic update to the rate of status messaging (Wanser: paragraph 0066, reducing the reporting frequency for the same management data), the dynamic update to the rate of status report messaging to reduce network traffic in the wireless network (Wanser: paragraph 0066, reduction of management traffic in the one or more managed nodes).

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAJEEB ANSARI/            Examiner, Art Unit 2468      
                                                                                                                                                                                      /KHALED M KASSIM/Primary Examiner, Art Unit 2468